DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendments filed May 17, 2022.
Claims 1-16 have been previously canceled.
Claims 17 has been amended.
Claims 18-23 are in a previous presentation.
Claims 17-23 are pending and have been fully examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramakrishnan (US PG Pub. 2014/0067424) in view of Kanamarlapudi (US PG Pub. 2010/0191546), in further view of Reisman (US PG Pub. 2009/0216558), Cox (US PG Pub. 2008/0086327), and Mihai (US PG Pub. 2005/0065817).

Claim 17
	Regarding claim 17, Ramakrishnan teaches
An integrated healthcare device with embedded co-morbidity assessment functionality, the healthcare device comprising
Par. [0009], “A novel system and method to automatically identify and document co-morbidities, or comorbid conditions, from patient's EHR is presented.”
A message broker hardware module configured to relay information generated by the integrated healthcare device to one or more user devices
Par. [0026], “The patient's co-morbidities identified by the algorithm can be presented, e.g., displayed, to the ER clinician via the GUI on the UI 28.”
See also Par. [0027] which discusses the ability to transmit links to the information determined by the system to another physician so that they can access the generated co-morbidity information.
An input port communicatively coupled to a Healthcare Information System (HIS) and configured to receive patient’s information from the HIS
Par. [0009], “The system can be used within health IT systems to automatically search EHRs and determine comorbid conditions in a timely and accurate manner for review and documentation by physicians. It enhances patient care, more accurately documents patient illness, and assures proper reimbursement.”
Par. [0030], “The inventive system searches multiple fields, e.g., clinical data, within the electronic record with one mouse click and then presents the results to the physician within seconds.”
A rules engine hardware module configured to apply a plurality of co-morbidity assessment rules to the patient’s information received from the HIS via the input port to determine if at least one clinical trigger is present
See par. [0022]-[0023] describe taking the patient data and performing analysis based on a set of rules.
Par. [0024], “The Rule Processor component 24 executes these decision making rules. Execution of rule(s) associated with co-morbidity corresponds to determining, based on the patient's clinical data, if the co-morbidity holds.”
A determination that a co-morbidity holds would be a determination that the clinical trigger is present.
Par. [0031], “To this dashboard a link labeled "co-morbidity" is added; this link is enclosed within the oval 34 in FIG. 2. Upon clicking this link, the co-morbidity application residing on the application server 14 is invoked. The application fetches the patient's EHR from the EHR database 12 system for analysis.”
And is further configured to determine a diagnosis based on the received patient’s information and presence of a determined clinical trigger
Par. [0032], “Upon completion of the analysis, the applicable co-morbidities, e.g., "co-morbidity-related clinical data", are displayed in the ED checklist of Co-Morbidities, as shown in FIG. 3 which shows two co-morbidities: anemia and hypertension. In one embodiment, hovering over co-morbidity displays the associated lab value, the normal ranges and the corresponding rule morbidity, such as anemia--chronic shown in FIG. 3. As illustrated, the values for chronic anemia include the latest hemoglobin, a previous hemoglobin, the latest hematocrit and a previous hematocrit, all values including the date and time the value was measured. Also illustrated is the determination by the rule "Both Current and Previous Hemoglobin<12.0; Both Current and Previous Hematocrit<37.0". Hence according to the rule, this patient has chronic anemia. The clinician reviews these values and clicks on the "square box" adjacent to the co-morbidity, e.g., chronic, if the determination made and displayed by the system is valid.”
The rules engine hardware module further comprising: a co-morbidity manager hardware module configured to maintain a plurality of co-morbidity indicators
Par. [0026], “The patient's co-morbidities identified by the algorithm can be presented, e.g., displayed, to the ER clinician via the GUI on the UI 28. The clinician simply needs to validate the displayed co-morbidities. To assist in the validation, the display may also include the rule(s) corresponding to the co-morbidity as well as the associated patient clinical data. For instance, if anemia is identified as a co-morbidity, the GUI 28 will present current hemoglobin/hematocrit values, and past values, if they are available. The GUI 28 will also show the rules for determining anemia based on hemoglobin/hematocrit values. Displaying present and past values quickly assists the clinician in determining whether the anemia is acute or chronic The ER clinician makes the final decision about including or excluding the co-morbidities presented by the algorithm. All of the selected co-morbidities become a part of the patient's EHR.”
Par. [0020], “Also, the inventive technology handles a variety of co-morbidities in a general patient population, as opposed to systems that handle only one type of patients, such as cancer patients.”
An alert manager hardware module configured to send a first alert, using the message broker, to a selected user associated with the patient in response to determining that the at least one clinical trigger is present
Par. [0023], “These analyses are encoded as decision making rules. "Alert Fatigue" is avoided by selecting only relevant data, that is, data obtained through analysis in accordance with decision making rules, and displaying and validating only these carefully selected results.”
This shows that the displaying of data is meant to act as an alert because the system can be configured so only relevant information gets displayed in the GUI. To avoid “Alert Fatigue”, the system only shows data the clinician would find relevant, based on the rules, so only important information is displayed to the user, and it is displayed upon a determination of the condition’s existence. These characteristics of the displayed information make the information akin to an alert in response to determining a clinical trigger is present.
Par. [0032], “Upon completion of the analysis, the applicable co-morbidities, e.g., "co-morbidity-related clinical data", are displayed in the ED checklist of Co-Morbidities, as shown in FIG. 3 which shows two co-morbidities: anemia and hypertension. In one embodiment, hovering over co-morbidity displays the associated lab value, the normal ranges and the corresponding rule morbidity, such as anemia--chronic shown in FIG. 3.”
However, Ramakrishnan does not teach
If multiple clinical triggers are triggered together for unrelated comorbidities from common patient results in the patient’s information received from the HIS then an alert for each unrelated comorbidity is bundled together with other alerts for the other unrelated comorbidities in the same first alert
Whereby an alert is triggered dependent upon a way a physician reacted to a previous notice in the HIS
Track status of the first alert 
Selectively present predetermined diagnosis code recommendations to a physician to enable addition of a predetermined diagnosis code to a patient record
Kanamarlapudi teaches
If multiple clinical triggers are triggered together for unrelated comorbidities from common patient results in the patient’s information received from the HIS then an alert for each unrelated comorbidity is bundled together with other alerts for the other unrelated comorbidities in the same first alert
Ramakrishnan teaches the ability of the system to analyze patient data and determine that clinical triggers for comorbidities are present (see Ramakrishnan, par. [00267]-[0027]). Ramakrishnan also has the ability of presenting the determined comorbidities to the healthcare provider based upon determining that the data contains triggers for comorbidities (see Ramakrishnan, par. [0024], [0027]).
Par. [0049], “Additionally or alternatively, the example communication interface 206 may determine whether the subscribing practitioner is scheduled to receive more than one notification of newly entered healthcare information and/or the healthcare information itself. In such instances, where the subscribing practitioner will likely receive numerous communications, the communication interface 206 may combine the individual communications into a bulk message or communication (e.g., a zip file including the newly entered healthcare information). Whether or not the communications are bundled together may depend on the type of notification by which the communication interface 206 is set to convey the healthcare information and/or on a preference of the subscribing practitioner.” 
Par. [0056], “Additionally or alternatively, if the new document detector 302 determines that a subscription involving the identified practitioner and the identified patient already exists, the new document detector 302 may cause the example communication interface 206 of FIG. 2 to immediately convey (e.g., via a page, email, text message, etc.) the detected new document to the identified practitioner. As described above, the communication interface 206 may or may not determine that one or more communications are to be bundled into a single communication.”
This shows that the system would be able to recognize that the system has the ability to recognize that a provider is scheduled to receive multiple notifications based on newly entered data and then bundle all of the notifications relating to the newly entered data together to minimize the number of notifications provided to the subscribing provider.
The claim limitation specifically reads “wherein if multiple clinical triggers are triggered together for unrelated comorbidities… then an alert for each unrelated comorbidity is bundled together with other alerts…” Because the limitation is a conditional statement starting with “if” and does not recite any limitations that state what steps should be taken in the event of different situations (e.g., if multiple clinical triggers for related comorbidities are triggered or if the multiple clinical triggers are based on separate sets of patient results), a reference that teaches the ability to bundle notifications any time multiple notifications should be sent based on newly received information would read on the results because it would include situations where the multiple notifications are for multiple clinical triggers from common results.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to modify the ability of the system of Ramakrishnan to recognize comorbidities based on clinical triggers in data and present notifications based on these clinical triggers by adding the ability to bundle a plurality of notifications that are to be sent to provider at the same time based on newly received patient information, as taught by Kanamarlapudi, because bundling the messages streamlines the notification process by still providing the provider with all of the relevant patient information they have requested to be provided with, while reducing the total number of notifications that they receive (see Kanamarlapudi, par. [0049], [0056]).
Reisman teaches
Track status of the first alert 
Par. [0046], “Otherwise, in steps 214-216, the rules engine module 126 stores an alert indicator in the patient's 102 medical data file within the medical database 118, including the associated alert detail, and presents the patient with one or more clinical alerts 104 and/or personalized wellness alerts 106 via the appropriate interface of the PHR 108. Optionally, the rules engine module 126 notifies the patient 102, via email or otherwise, to log into the PHR 108 in order to view one or more issued alerts 104, 106.”
Par. [0065], “RTRecommendationList--a list of real-time alerts 104, 106 generated by the rules engine module 126, including an alert number, alert name, instructional text, severity code, creation date, and a completion status indicator (e.g., open, completed, ignore) for each generated alert.”
Selectively send a second alert, using the message broker to the selected user based on the tracked status of the first alert
Par. [0046], “For example, when incoming lab, pharmacy, and/or medical services claim data indicates that the patient followed up on a previously issued alert by undergoing a suggested test procedure, modifying a prescription, and/or consulting a health care provider, the system automatically updates the alert follow up status display at the PHR 108. Otherwise, the PHR 108 continues to prompt the patient 102 to follow-up on the alert.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add the ability to track the status of an alert and send reminders based on the status of the alerts, as taught by Reisman, to the ability of the system of Ramakrishnan and Kanamarlapudi to alert the user of the determination of a co-morbidity because it helps ensure that the user of the system has been notified of the existence of the condition so that the care the patient receives is consistent with the best evidence-based medical standards of care (see Reisman, par. [0046]).
Cox teaches
Selectively present predetermined diagnosis code recommendations to a physician to enable addition of a predetermined diagnosis code to a patient record
Par. [0015], “Briefly stated and in accordance with the preferred embodiment of the present invention, a system and method for determining an updated disease classification code for a patient within a managed care population is described consisting of (i) a patient condition processing unit for receiving a plurality of patient-related data, (ii) a diagnosis repository database coupled to the patient condition processing unit for storing a pre-established disease classification code for the patient, and (iii) a disease classification code application tool designed to convert medical chart data of the patient into an observed disease classification code for the patient wherein the observed disease classification code is forwarded to the patient condition processing unit and stored in a diagnosis repository database as the updated disease classification code. The updated disease classification code can then be forwarded to the treating physician, reimbursement agency, or any other agency requiring such data. The patient-related data can consist of analog or electronic information relating to patient descriptions, including diagnosis, symptoms, exacerbations, treatment made by the treating physician, patient enrollment data, laboratory data, prescription drug data, insurance claims data, data from a diagnostic medial [sic] device (such as a heart monitor), etc.”
See also par. [0026]-[0028]
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Ramakrishnan, Kanamarlapudi, and Reisman the ability to selectively present predetermined diagnosis codes to a physician to enable addition of a predetermined diagnosis code to a patient record, as taught by Cox, because determining the diagnosis code based on the received patient data can help by “improving physician coding specificity, accuracy and reliability by establishing a confirmed disease classification code” (Cox, par. [0008]-[0013]).
Mihai teaches
Whereby an alert is triggered dependent upon a way a physician reacted to a previous notice in the HIS
Par. [0432], “As explained above, when the alarm or alert condition is indicated on the clinician's digital assistant at block 1530, this indication may be provided visually, audibly or both. When an audible indication is provided at the clinician's digital assistant 118, the alarm icon 4872 appears on the display 118a of the clinician's digital assistant 118. If an audible indication is provided, the clinician may have the ability to mute the audible indication even though the clinician has not responded to the alarm or alert condition. If the clinician does silence the alarm, the server 109 will initiate a silence timer. The visual indication will remain even though the audible indication has been muted. As shown in FIG. 16a, if an alarm/alert would be providing an audible indication at the clinician's digital assistant 118 but for the muting by the clinician, a muted alarm/alert icon 4874 is provided. Further, upon escalation of the alarm/alert condition, if the clinician does not respond to the alarm within the timer limit, the muting of the audible indication may be disengaged. An alternate embodiment of the audible indication may be a vibration alert.”
When the physician responds to an alert by silencing the alarm, subsequent alarms within the time set by the timer will only provide an audible indication if the alarms indicate an escalation of the patient’s alert condition. Otherwise, the alert would be provided as a muted alarm/alert. Therefore, the alert is being triggered dependent to how the physician reacted to the first alert that was silenced by the physician.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Ramakrishnan, Kanamarlapudi, Reisman, and Cox the ability to trigger an alarm based on the way a physician reacted to a previous alert, as taught by Mihai, because it allows the physician to quiet audible alerts, such as in situations where the physician has multiple alerts that need to be addressed (see Mihai, par. [0433]), but still has the ability to notify the clinician about the alert if the patient’s condition escalates (see Mihai, par. [0432]).

Claim 18
	Regarding claim 18, the combination of Ramakrishnan, Kanamarlapudi, Reisman, Cox, and Mihai teaches all the limitations of claim 17. Ramakrishnan further teaches
The received patient’s information comprising patient’s laboratory test results
Par. [0022], “Clinical data about a patient, represented in the patient's EHR 12, can come from several sources depending on the kinds of tests done on the patient--Laboratory (Lab) results 16, Radiology 18, EKG data/reports 20, Echo 22, etc.”

Claim 19
	Regarding claim 19, the combination of Ramakrishnan, Kanamarlapudi, Reisman, Cox, and Mihai teaches all the limitations of claim 17. Ramakrishnan further teaches
The rules engine hardware module being further configured to determine a diagnosis based on the received patient’s information and based on the present clinical trigger and document the diagnosis consistent with medical coding information for reimbursement purposes
Par. [0024], “The Rule processor can keep physicians up-to-date with ICD-10 and other changes, such as sepsis definitions, so that accurate documentation of important variables is validated and recorded.”
Par. [0028], “In this use scenario, the AP responded to the low potassium finding by instructing the nurse to administer supplemental potassium to the patient. In other words, the patient was treated for this condition in the ER--a billable action. For reimbursement purposes, the treated co-morbidity must be documented and named (e.g. hypopotassemia) which, as the use scenario indicates, is intrinsic to the novel system. Thus the system includes the ability to send billable actions related to the validation to billing, e.g., hospital billing department, clinic billing system, etc., as known to one skilled in the art.”
Par. [0005], “For accurate coding, reimbursement and data collection purposes, the co-morbidities must be expressed in the narrative description (such as hyperpotassemia when the K+ is 6.5) and signed by the physician.”
The selected user being a healthcare provider
Par. [0026], “The patient's co-morbidities identified by the algorithm can be presented, e.g., displayed, to the ER clinician via the GUI on the UI 28.”
See also par. [0027] describing the system being able to send messages to a patient’s primary care physician upon discharge from the emergency room.
However, Ramakrishnan does not explicitly teach
The system being configured to crosswalk the diagnosis into medical coding information for reimbursement purposes
Cox teaches
The system being configured to determine a diagnosis based on the received patient’s information and based on the present clinical trigger and crosswalk the diagnosis into medical coding information for reimbursement purposes
Par. [0029], “A more detailed functional analysis of disease classification tool 26 is depicted in FIG. 3. After the reviewer has run disease management tool 24, disease classification tool 26 is initialized (box 60). At this point, a visual display is made available (box 62) and all data points associated with relevant ICD-9 codes from the chart review are displayed (box 64). A summary report will be generated that can be reviewed by the user (box 66). If the summary is deemed non-acceptable by the user (box 68), the user will return to disease management tool 24 (at box 70), close disease classification tool 26 (at box 72), manually open disease management tool 24 (box 74) and make all necessary corrections (box 76). If, either initially or after making corrections through disease management tool 24, the summaries are deemed acceptable (box 68), the user will launch the process to assign a disease classification code (box 78), which will map all data points to ICD-9 codes (box 80) (the assignment of an ICD-9 code is conducted by comparing patient data, as depicted by particular data point values, to a stored set of ICD-9 definitions), and will then determine whether a single ICD-9 code has been derived (box 82)… If, at decision box 82, a single ICD-9 code had been established that confirmed disease classification code could be displayed (box 88). In either case, the system will then make certain that all items are resolved (box 90).”
Par. [0015], “The updated disease classification code can then be forwarded to the treating physician, reimbursement agency, or any other agency requiring such data.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Ramakrishnan, Kanamarlapudi, Reisman, Cox, and Mihai the ability to crosswalk the medical diagnosis into medical coding information for reimbursement purposes, as taught by Cox, because it can help by “improving physician coding specificity, accuracy and reliability by establishing a confirmed disease classification code” (Cox, par. [0008]-[0013]).

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramakrishnan, Kanamarlapudi, Reisman, Cox, and Mihai, in further view of Koll (US PG Pub. 2014/0047375).

Claim 20
	Regarding claim 20, the combination of Ramakrishnan, Kanamarlapudi, Reisman, Cox, and Mihai teaches all the limitations of claim 17. However, Ramakrishnan does not explicitly teach
A problem distributions dashboard hardware module configured to display a summary of user actions for each one of the plurality of co-morbidity assessment rules
Koll teaches
A problem distributions dashboard hardware module configured to display a summary of user actions for each one of the plurality of co-morbidity assessment rules
Par. [0087]-[0091] describes the system receiving an input regarding the acceptance or rejection of a recommended action presented to a user of a system and recording at least: the input, the recommendation, and the data used as basis for making the recommendation.
Par. [0092], “The system 300 may store such data for each of a plurality of suggested actions 314 and corresponding response inputs 316 from the user 306 (and possibly from other users).”
This shows that the system can take all of the user inputs and store them in a single database. Displaying this database would only require presenting a table with all of the information regarding each user selection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Ramakrishnan, Kanamarlapudi, Reisman, Cox, and Mihai the ability to record and store the information regarding the user’s acceptance or rejection of a system recommendation, as taught by Koll, because the information regarding past choices made by users can be used to improve the recommendations made to the users in the future (see Koll, par. [0092]).

Claim 21
	Regarding claim 21 the combination of Ramakrishnan, Kanamarlapudi, Reisman, Cox, Mihai, and Koll teaches all the limitations of claim 20. However, Ramakrishnan does not explicitly teach
The summary including an indicator of how effective each co-morbidity assessment rule is at suggesting problems that users add
Koll teaches
Calculating how effective each co-morbidity assessment rule is at suggesting problems that users add
The combination of Ramakrishnan, Reisman, and Koll teach a system for performing and presenting a co-morbidity assessment for the user to select.
Par. [0092], “In general, if the system 300 determines that the stored data represents statistically significant evidence that a particular action should be suggested in the future in a particular context, then the system 300 may suggest that the particular action be performed in that particular context in the future. Similarly, if the system 300 determines that the stored data represents statistically significant evidence that a particular action should not be suggested in the future in a particular context, then the system 300 may not suggest that the particular action be performed in that particular context in the future.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Ramakrishnan, Kanamarlapudi, Reisman, Cox, Mihai, and Koll the ability to determine how effective each assessment rule is at suggesting problems, as taught by Koll, because it allows the system to review selections from users so that the rules engine can be updated to provide better recommendations (see Koll, par. [0092]).
The following limitation would be obvious in view of the combination of Ramakrishnan, Kanamarlapudi, Reisman, Cox, Mihai, and Koll
The summary including an indicator of each assessment rule’s effectiveness
Presenting information in a summary is merely displaying data in a user interface.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Ramakrishnan, Kanamarlapudi, Reisman, Cox, and Koll the ability to display the calculated effectiveness of each rule as part of the summary because it is merely displaying data that is already collected and calculated by the system.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramakrishnan, Kanamarlapudi, Reisman, Cox, and Mihai, in further view of Nearman (US PG Pub. 2010/0223073).

Claim 22
Regarding claim 22, the combination of Ramakrishnan, Kanamarlapudi, Reisman, Cox, and Mihai teaches all the limitations of claim 17. However, Ramakrishnan does not teach
Wherein sending of the first alert is contingent upon a recipient physician’s shift time
Nearman teaches
Wherein sending of the first alert is contingent upon a recipient physician’s shift time
Par. [0068], “The granularity control component 914 can manage the content of the messages based upon various considerations. The granularity control component 914 can adjust the content of the messages (and/or restrict the message dissemination component 906 from transferring one or more messages by leveraging the filtering component 910) for one subscription component 102-104, a subset of the subscription component 102-104, all subscription components 102-104, etc. subscribed to a given patient. Thus, richer data (e.g., video, images, . . . ) can be selected or deselected for sending. The granularity control component 914, for instance, can consider processor speed, memory, cache size, amount of available cache, transmission type, transmission speed, proximity to patient, form factor of receiving device/display, subscriber's schedule, how critical the patient's condition is, transmission cost, number of subscribed to patients, number of subscription components 102-104 subscribed to the patient, and so forth when generating the messages for transmission.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Ramakrishnan, Kanamarlapudi, Reisman, Cox, and Mihai the ability to send messages contingent upon a physician’s shift time, as taught by Nearman, because it is a preference that a physician can use to customize a message stream in order to improve the efficacy of messages sent to them (see Nearman, par. [0042], [0064]-[0070]). 

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ramakrishnan, Kanamarlapudi, Reisman, Cox, and Mihai, in further view of Sprigg (US PG Pub. 2013/0278414).

Claim 23
	Regarding claim 23, the combination of Ramakrishnan, Kanamarlapudi, Reisman, Cox, and Mihai teaches all the limitations of claim 17. However, Ramakrishnan does not teach
Determine if the first alert has been previously sent to the physician for the same co-morbidity to cancel the sending of the first alert if determine a previous alert was sent for same co-morbidity
Sprigg teaches
Determine if the first alert has been previously sent to the physician for the same co-morbidity to cancel the sending of the first alert if determine a previous alert was sent for same co-morbidity
Par. [0075], “The server may use the outstanding alert notification data table when determining whether to transmit alert notifications. In an embodiment, the server may compare information from exception existence evaluations, such as described above with reference to block 306 in FIG. 3, with the outstanding alert notification data table in order to avoid executing redundant or unnecessary alert notifications. For example, the server may not acknowledge a new determined exception, and therefore not execute a new alert notification, if there is already a persisting alert notification represented in the outstanding alert notification data table that regards the same basis for the exception, including the same observed individual.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Ramakrishnan, Kanamarlapudi, Reisman, Cox, and Mihai the ability to determine if the first alert has been previously sent for the same reason to cancel sending of the alert if it is determined a previous alert was sent for the same reason, as taught by Sprigg, because such a “comparison by the server may preclude the transmission of redundant alert notifications.” (Sprigg, par. [0075]).

Response to Arguments
Prior Art Rejections
Applicant’s arguments with respect to claims 17-23 have been considered but are moot because the arguments do not apply to the current combination of references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686